          Case 7:18-cv-01197-LMS Document 60 Filed 05/12/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


RICHARD HOFFER,

                               Plaintiff,                                     ORDER
               - against -
                                                                          18CV1197 (LMS)
CITY OF YONKERS, et al.,

                               Defendants.


LISA MARGARET SMITH, U.S.M.J. 1

       This case has had its scheduled trial adjourned without date, due to the circumstance of

the coronavirus - COVID-19 stay at home order. For the same reason the Court is unable to hold

jury trials in the immediate future. The earliest anticipated date for jury trials is expected to be

in September or later. The Court does expect to be able to conduct bench trials in July and

August, with the possibility of some witnesses appearing remotely by video. It is therefore

ordered that counsel in this matter confer with one another as soon as reasonably possible to

determine whether they would jointly consent to a bench trial. The parties should inform the

Court by letter filed on ECF no later than June 19, 2020. If counsel do consent to a bench trial

and would like to schedule a settlement conference, then contact the undersigned's chambers and

the matter will be referred to a different Magistrate Judge for a settlement conference. If counsel

do not consent to a bench trial and would like to schedule a settlement conference, then contact

the undersigned's chambers to schedule such a conference. In any event, defendants have made

efforts to file a motion in limine, but it was not successfully filed; therefore defendants shall


1
 The parties have consented to the undersigned’s exercise of jurisdiction over this matter
pursuant to 28 U.S.C. § 636(c). Consent Order, ECF No. 43.

                                             Page 1 of 2
         Case 7:18-cv-01197-LMS Document 60 Filed 05/12/20 Page 2 of 2



refile their motion within 30 days of the date of this Order; opposition will be due 21 days

thereafter; replies will not be permitted. Defendants have partially submitted required pre-trial

documents; all remaining pre-trial documents, from all parties, shall be filed with the Court 21

days before any scheduled trial dates.

       This constitutes the Decision and Order of the Court.

Dated: May 12, 2020
       White Plains, New York

                                              SO ORDERED,




                                              Lisa Margaret Smith
                                              United States Magistrate Judge
                                              Southern District of New York




                                           Page 2 of 2
